Citation Nr: 0013026	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for synovitis of the 
right knee, rated as 10 percent disabling.

2.  Entitlement to an increased rating for synovitis of the 
left knee, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

The appellant's right and left knee disabilities are 
currently manifested by complaints of pain with prolonged 
standing or walking, and difficulty rising from a squatted 
position, along with episodes of catching, locking, and 
giving way of both knees, and by objective findings for some 
limitation of motion with pain, mild patellofemoral grinding 
or grating, tenderness to palpation, and x-rays findings for 
early osteoarthritis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for synovitis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5257 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for synovitis of the left are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant contends that the 10 percent evaluations 
assigned each service-connected knee do not reflect 
adequately the severity of his knee symptomatology.  He 
asserts that the evaluations should be increased based on 
recurrent episodes of pain with prolonged standing or 
walking, and difficulty rising from a squatted position, 
along with episodes of catching, locking, and giving way of 
both knees.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disabilities 
are more severe, his claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).
Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for synovitis of the knees has been in 
effect since August 1965 at the 10 percent disability level.  
The appellant requested an increased rating in February 1995 
and a 10 percent evaluation was assigned each knee (effective 
February 1995) pursuant to Diagnostic Code 5257.  Under this 
diagnostic code, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation. A 20 percent evaluation requires moderate 
impairment of the knee, and a 30 percent evaluation requires 
severe impairment of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board finds that the clinical findings of record do not 
reveal a right or left knee disability picture that warrants 
an evaluation in excess of the currently assigned 10 percent 
evaluations.  A VA examination in June 1995 showed slight 
patellofemoral grinding and pain on motion along with 
generalized tenderness to palpation of either knee.  But 
there was good range of motion.  On the right side, there was 
0 degrees of extension and 135 degrees of flexion.  On the 
left side, there was -5 degrees of extension and 135 degrees 
of flexion.  There was no redness, heat, or swelling.  There 
was no instability found.  The appellant was able to squat 
and, with the assistance of a chair, rise.  X-rays of the 
knees showed degenerative changes.  The impression was 
history of synovitis of both knees.  Private treatment 
records dated March 1995 show the presence of mild 
patellofemoral grinding or grating, but no tenderness or 
click along the medial/lateral joint lines.  There was small 
effusion and a Baker's cyst.  X-rays revealed early 
osteoarthritis.  The physician indicated that the appellant 
had "chondromalacia of the patella with ongoing patello-
femoral arthritis."  Notably, VA outpatient treatment 
records dated January 1996 to May 1998 are entirely negative 
for knee complaints or findings.  There is no evidence that 
the appellant's right or left knee disability is manifested 
by moderate recurrent subluxation or lateral instability, or 
that it causes more than slight overall right or left knee 
impairment.

The Board has also considered whether an increased evaluation 
could be assigned for the appellant's right or left knee 
disability on the basis of functional loss due to objective 
evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet.App. 202 (1995).  In making this 
determination, the Board finds that, since Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, do not apply.  
See Johnson v. Brown, 9 Vet.App. 7, 9 (1996).

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The appellant has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees, which is required for an evaluation in 
excess of 10 percent under diagnostic code 5260 or 5261.  On 
a VA examination dated June 1995, the appellant had flexion 
to 135 degrees in both knee and extension to 0 and -5 degrees 
on the right and left side, respectively.  See 38 C.F.R. § 
4.71a, Plate II (1999) (showing flexion to 140 degrees and 
extension to 0 degrees as normal).  Further, the record shows 
no evidence of instability in conjunction with the findings 
for arthritis.  Therefore, a separate rating under Diagnostic 
Code 5010-5003 is not warranted. VAOPGCPREC 23- 97, 62 Fed. 
Reg. 63604 (1997) (A claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257 based on additional 
disability).  Finally, in absence of evidence of ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262), there is no basis for evaluating of 
the appellant's disability under any other diagnostic code.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262.

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claims for an evaluation 
in excess of 10 percent for synovitis of the right and left 
knees.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55-56 (1990).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impracticable the application of the regular 
schedular standards. In the absence of such factors, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An increased rating for synovitis of the right knee is 
denied.

An increased rating for synovitis of the left knee is denied.

		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

